Citation Nr: 0941231	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to recognition of the appellant, Veteran's son, 
as a "helpless child" on the basis of permanent incapacity 
for self-support before attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to April 
1954.  He died in January 1989, and the appellant is his son.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 determination by the St. Louis, 
Missouri, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

In September 2009, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant, Veteran's son, was born in February 1972.

2.  The competent evidence of record is in equipoise as to 
the question of whether the appellant became permanently 
incapable of self-support prior to his 18th birthday.


CONCLUSION OF LAW

The appellant, Veteran's son, was permanently incapable of 
self-support prior to attaining the age of 18.  38 U.S.C.A. 
§§ 101(4), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.315, 3.356 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   

Analysis

The appellant contends that he is entitled to VA benefits as 
a helpless child of the Veteran on the basis of being 
permanently incapable of self-support prior to attaining the 
age of 18 years.  Under 38 C.F.R. § 3.57, a "child" for VA 
death benefits payment purposes means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and: 
(i) is under the age of 18 years; (ii) became permanently 
incapable of self-support before reaching the age of 18 
years; or (iii) is older than 18 and under 23 and, until 
completion of education, is pursuing a course of instruction 
at an approved educational institution.  Id.


Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through 
his/her own efforts by reason of physical or mental defects.  
The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would preclude sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356.

In making this determination, the focus must be on the 
child's status at the time of his/her 18th birthday.  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).

The record establishes that the appellant, Veteran's son, was 
born in February 1972 and thus turned 18 years of age in 
February 1990.

An October 1983 intellectual assessment of the appellant, 
performed when he was 11 years old, found that he had a full 
scale IQ score of 53 on the Wechsler Intelligence Scale for 
Children.  This placed him in the moderately mentally 
retarded range of intellectual functioning.  The examiner 
described the appellant as within the borderline range of 
functioning in his knowledge of social conventional 
information, with the remainder of the subtests reflecting 
abilities within the mentally deficient range of functioning.  

The record contains a work history of the appellant that 
shows that he earned $58 in 1979 and $396 in 1990.  
Subsequent earnings data shows multiple employers in nearly 
every year, with relatively low earnings totals, indicating 
intermittent or unsuccessful employment through 2006.

During the hearing before the undersigned, the appellant 
testified that he had been in special classes in high school.  
He reported that he had been unable to maintain employment 
due to his inability to understand instructions, and that he 
had been homeless for periods after living with an aunt for a 
time.

An intelligence assessment in 2004 noted the appellant's full 
scale IQ score as 70, which was described as within the 
borderline range of intellectual abilities.

The evidence of record, although not contemporaneous to the 
time immediately preceding the appellant's 18th birthday, 
does indicate that he was noted to be mentally deficient in 
terms of functioning, with an IQ of 53, at the age of 11.  
Thus, resolving the benefit of the doubt in the appellant's 
favor, the Board concludes that he was permanently incapable 
of self-support prior to attaining the age of 18 years.


ORDER

Recognition of the appellant, Veteran's son, as a "helpless 
child" on the basis of permanent incapacity for self-support 
before attaining the age of 18 is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


